DETAILED ACTION
					Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 2/18/2021 has been entered. The preliminary 
amendment filed on 2/18/2021 has been entered.  Claims 1-20 have been canceled. Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,949,728. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 21 is rejected in view of claims 1 and 6 of the ‘728 patent in that they recite:
Claim 21 of the application
 Claim 1 of the ‘728 patent
21. (New) A transaction card, comprising: 
a housing component having a first housing surface opposite a second housing surface and forming a cavity defined by walls of the housing component; 

a communication device configured to transmit wireless data signals through at least one of the inlay component and the housing component.  



a housing component having a first housing surface opposite a second housing surface and forming a cavity defined by walls of the housing component; and 

the first inlay surface comprising; a fabric material; and a backer layer configured to support the fabric material of the first inlay surface; 

wherein a space is defined by the walls of the housing component, the first housing surface, and the second inlay surface.

6. The transaction card of claim 2, wherein the first data storage comprises a communication device configured to transmit wireless data signals through at least one of the inlay component and the housing component.


	Claim 22 is rejected in view of claim 2 of the ‘728 patent. 
	Claim 23 is rejected in view of claim 3 of the ‘728 patent. 
	Claim 24 is rejected in view of claim 4 of the ‘728 patent. 
	Claim 25 is rejected in view of claim 5 of the ‘728 patent. 
	Claim 26 is rejected in view of claim 6 of the ‘728 patent. 
	Claim 27 is rejected in view of claim 7 of the ‘728 patent. 
	Claim 28 is rejected in view of claim 8 of the ‘728 patent. 
	Claim 29 is rejected in view of claim 9 of the ‘728 patent. 
	Claim 30 is rejected in view of claim 10 of the ‘728 patent. 
	Claim 31 is rejected in view of claim 11 of the ‘728 patent. 
	Claim 32 is rejected in view of claim 12 of the ‘728 patent. 
	Claim 33 is rejected in view of claim 13 of the ‘728 patent. 
	Claim 34 is rejected in view of claim 14 of the ‘728 patent. 
	Claim 35 is rejected in view of claim 15 of the ‘728 patent. 
	Claim 36 is rejected in view of claim 16 of the ‘728 patent. 
	Claim 37 is rejected in view of claim 17 of the ‘728 patent. 
	Claim 38 is rejected in view of claim 18 of the ‘728 patent. 
	Claim 39 is rejected in view of claim 19 of the ‘728 patent. 
	Claim 40 is rejected in view of claim 20 of the ‘728 patent. 

The entire claim set of the ‘728 patent is herein attached for further reviews:
1. A transaction card, comprising: a housing component having a first housing surface opposite a second housing surface and forming a cavity defined by walls of the housing component; and an inlay component having a first inlay surface opposite a second inlay surface, the inlay and housing being joined such that the inlay component is disposed within the cavity, the first inlay surface comprising; a fabric material; and a backer layer configured to support the fabric material of the first inlay surface; wherein a space is defined by the walls of the housing component, the first housing surface, and the second inlay surface.
2. The transaction card of claim 1, further comprising a first data storage component disposed within the space.
3. The transaction card of claim 2, wherein the inlay component further comprises an aperture providing physical contact with a second data storage component.
4. The transaction card of claim 2, wherein the inlay component has an aperture providing physical contact with a second data storage component.
5. The transaction card of claim 2, wherein the housing component has an aperture providing physical contact with a second data storage component.
6. The transaction card of claim 2, wherein the first data storage comprises a communication device configured to transmit wireless data signals through at least one of the inlay component and the housing component.
7. The transaction card of claim 4, further comprising a third data storage component disposed on the second housing surface.
8. The transaction card of claim 7, wherein at least one of the first data storage component, the second data storage component, and the third data storage component comprise at least one of a Europay, Mastercard and Visa (EMV) chip, a magnetic strip, a near field communication antenna, a radiofrequency identification device, a Bluetooth device, or a WiFi device.
9. The transaction card of claim 1, wherein the housing component and the second inlay surface are joined with an adhesive material.
10. The transaction card of claim 1, wherein the housing component and the inlay component are laminated together.
11. A transaction card, comprising: a housing component having a first housing surface opposite a second housing surface forming a cavity defined by walls of the housing component; a fabric surface including visible information thereon; a backer layer supporting the fabric surface and having greater rigidity than the fabric surface, the backer layer having a backer layer surface opposite the fabric surface such that the fabric surface is visible; a data storage component disposed within a space defined by the walls of the housing component, the first housing surface, and the backer layer surface.
12. The transaction card of claim 11, further comprising a layer of adhesive disposed between the fabric surface and the backer layer.
13. The transaction card of claim 11, wherein the fabric surface and the backer layer are laminated together.
14. The transaction card of claim 11, wherein the backer layer comprises at least one of wood, wood composite, metal, or plastic.
15. The transaction card of claim 11, further comprising a coating material disposed on the fabric surface.
16. The transaction card of claim 15, wherein the coating material is hydrophobic.
17. The transaction card of claim 15, wherein the coating material is oleophobic.
18. The transaction card of claim 15, wherein the coating material is laser-reactive.
19. The transaction card of claim 18, further comprising visible information disposed on the coating material using a laser.
20. A transaction card, comprising: a housing component having a first housing surface opposite a second housing surface and forming a cavity defined by walls of the housing component; and an inlay component having a first inlay surface opposite a second inlay surface, the inlay and housing being joined such that the inlay component is disposed within the cavity, the first inlay surface comprising; a fabric material; and a backer layer configured to support the fabric material of the first inlay surface; a communication device disposed within a space defined by the walls of the housing component, the first housing surface, and the second inlay surface; a microchip accessible through an aperture located on the inlay component; and a magnetic strip disposed on the second housing surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/THIEN M LE/Primary Examiner, Art Unit 2887